t c summary opinion united_states tax_court hayes p duplantis petitioner v commissioner of internal revenue respondent docket no 16710-98s filed date hayes p duplantis pro_se louis john zeller jr for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed subsequent section references are to the internal_revenue_code in effect for the years in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - - respondent determined deficiencies in and additions to petitioner’s federal income taxes as follows additions to tax_year deficiency sec_6651 a sec_6654 dollar_figure dollar_figure sec_49 big_number big_number big_number big_number for each year the issue for decision is whether long-term disability payments received by petitioner are includable in income background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in metairie louisiana petitioner was employed as a towboat captain by ingram industries inc ingram from until he was injured in an accident that occurred in as an employee of ingram petitioner was eligible for certain employee_benefits including life_insurance medical_care for himself and his family and long-term disability benefits these benefits were made available to petitioner and other eligible employees of ingram through a group_insurance plan the plan subscribed to by ingram underwritten by jefferson-pilot life_insurance co jefferson-pilot - pursuant to the plan petitioner contributed towards the cost of life_insurance for himself accidental death and dismemberment insurance for himself and his wife medical insurance for his dependents and for benefits described as daily income while hospitalized petitioner’s contributions for the above employee_benefits were withheld from his salary the cost of the long-term disability coverage provided to petitioner and other employees of ingram covered under the plan was paid entirely by ingram during while descending an interior stairway from the towboat’s pilothouse petitioner fell and severely injured his back as a result of the injuries sustained in the fall petitioner was rendered totally and permanently disabled at some point after the fall he qualified for and began to receive long-term disability payments under the plan the disability payments the disability payments were calculated based upon petitioner’s salary not on the nature of his injury pursuant to his coverage under the plan petitioner received disability payments of dollar_figure in and dollar_figure in each of the years and he did not file a federal_income_tax return for any of those years respondent determined that the disability payments are includable in petitioner’s income in the year received other adjustments made in the notices of deficiency are not in dispute discussion the parties appear to agree that the plan constitutes an accident_or_health_plan within the meaning of sec_104 a and a and we proceed as though it does simply stated the statutory scheme framed by these sections allows a taxpayer to exclude from income amounts received through accident_or_health_insurance plans if the taxpayer paid for the insurance or the amounts were attributable to contributions by the taxpayer’s employer that were includable in the taxpayer’s gross_income see sec_104 on the other hand amounts received by an employee through accident_or_health_insurance for personal injuries must be included in gross_income to the extent such amounts are attributable to contributions by the employer that were not includable in the gross_income of the employee see sec_105 petitioner does not claim that ingram’s contributions to the plan on his behalf were includable or included in his gross_income for any year and the version of sec_106 in effect during the relevant periods suggests that they were not instead petitioner argues that the disability payments are excludable from income because he paid for the applicable insurance coverage according to petitioner ingram withheld amounts from his salary for long-term disability coverage under the plan - - however ingram’s records as well as the records of jefferson- pilot demonstrate that long-term disability coverage was provided to ingram’s employees at no cost to the employees although amounts were withheld from petitioner’s salary for other_benefits under the plan no amounts were withheld for long-term disability coverage given the passage of time involved it would appear that petitioner’s memory on the point simply is not accurate the disability payments were received on account of and attributed to accident_or_health_insurance paid for by ingram pursuant to sec_105 those amounts are includable and must be included in petitioner’s income in the year received and we so hold respondent’s determinations in this regard are therefore sustained reviewed and adopted as the report of the small_tax_case division based on the foregoing and to reflect respondent’s concessions of the additions to tax decision will be entered for respondent with respect to the deficiencies and for petitioner with respect to the additions to tax
